Name: Commission Regulation (EEC) No 2471/92 of 25 August 1992 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 246/18 Official Journal of the European Communities 27. 8 . 92 COMMISSION REGULATION (EEC) No 2471/92 of 25 August 1992 establishing unit values for the determination of the customs value of certain perishable goods cated to the Commission in accordance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3334/90 (2), and in particular Article 1 thereof, Whereas Article 1 of Regulation (EEC) No 1577/81 provides that the Commission shall periodically establish unit values for the products referred to in the classifica ­ tion in the Annex ; Whereas the result of applying the rules and criteria laid down in that same Regulation to the elements communi ­ HAS ADOPTED THIS REGULATION : Article 1 The unit values provided for in Article 1 ( 1 ) of Regulation (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 28 August 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 August 1992. For the Commission Jean DONDELINGER Member of the Commission (') OJ No L 154, 13. 6 . 1981 , p. 26. 0 OJ No L 321 , 21 . 11 . 1990, p. 6 . 27. 8 . 92 Official Journal of the European Communities No L 246/ 19 ANNEX Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 1.10 0701 90 51 } 0701 90 59J New potatoes 15,54 656 122,41 31,88 107,21 3877 11,94 24100 35,92 10,93 1.20 0702 00 10} 0702 00 90 ) Tomatoes 68,57 2879 538,68 139,82 472,36 17204 52,52 105846 157,63 49,40 1.30 0703 10 19 Onions (other than seed) 12,93 541 101,50 26,28 89,22 3254 9,89 19997 29,62 9,36 1.40 0703 20 00 Garlic 129,23 5410 1 014,37 262,69 891,67 32526 98,90 199 850 296,08 93,57 1.50 ex 0703 90 00 Leeks 30,35 1276 240,49 61,99 211,30 7174 23,24 46691 69,78 21,59 1.60 ex 0704 10 10 } ex 0704 10 90J Cauliflowers 31,88 1340 252,88 65,14 221,09 7537 24,43 48965 73,34 22,77 1.70 0704 20 00 Brussels sprouts 53,72 2267 423,88 110,06 374,08 11735 41,29 82719 124,09 37,72 1.80 0704 90 10 White cabbages and red cab ­ bages 23,05 975 182,88 4736 160,54 5181 17,70 35248 53,35 16,11 1.90 ex 0704 90 90 Sprouting broccoli or calabrese (Brassica oleracea var. italica) 88,82 3747 702,39 182,10 613,36 22143 68,18 137843 205,12 62,41 1.100 ex 0704 90 90 Chinese cabbage 39,75 ' 1677 314,32 81,49 274,48 9909 30,51 61684 91,79 27,92 1.110 0705 11 10} 0705 1 1 90j Cabbage lettuce (head lettuce) 112,52 4747 889,76 230,67 776,98 28 050 86,37 174612 259,84 79,06 1.120 ex 0705 29 00 Endives 22,96 965 182,14 46,92 159,25 5429 17,59 35268 52,83 16,40 1.130 ex 0706 10 00 Carrots 29,52 1246 232,51 60,55 203,65 7364 22,69 45777 68,23 20,76 1.140 ex 0706 90 90 Radishes 76,03 3212 604,06 156,14 526,58 18296 58,48 117341 175,57 53,25 1.150 0707 00 11 } 0707 00 19] Cucumbers 35,77 1513 283,02 73,55 246,93 8792 27,49 55395 82,83 25,03 1.160 0708 10 10} 0708 10 90] Peas (Pisum sativum) 215,34 9016 1 690,22 437,71 1 485,77 54198 164,80 333005 493,36 155,93 1.170 \ Beans : \ 1.170.1 0708 20 10} 0708 20 90] Beans (Vigna spp., Phaseolus spp.) 207,52 8688 1 628,84 421,82 1431,81 52230 158,81 320913 475,44 150,26 1.170.2 0708 20 10 } 0708 20 90| Beans (Phaseolus ssp, vulga ­ ris var. Compressus Savi) 100,24 4232 789,51 205,63 691,51 25006 77,06 155438 231,70 70,51 1.180 ex 0708 90 00 Broad beans 92,83 3894 734,40 189,09 645,42 21793 71,04 142837 212,96 66,61 1.190 0709 10 00 Globe artichokes 71,30 3008 563,82 146,17 492,35 17775 54,73 110648 164,65 50,09 1.200 1.200.1 1.200.2 ex 0709 20 00 ex 0709 20 00 Asparagus : -  green  other 374,56 139,38 15682 5835 2939,92 1 094,04 76135 28332 2584,30 961,71 94270 35081 286,65 106,67 579220 215548 858,14 319,34 271,22 100,93 1.210 0709 30 00 Aubergines (egg-plants) 59,34 2492 466,23 121,01 408,83 14890 45,46 91611 136,43 42,75 1.220 ex 0709 40 00 Ribbed celery (Apium graveo ­ lens var. dulce) 62,23 2627 490,12 127,65 429,28 15523 47,83 96494 143,84 43,77 1.230 0709 51 30 Chantarelles 851,24 35640 668139 1 730,29 5873,21 214243 651,46 1316362 1 950,26 616,38 1.240 0709 60 10 Sweet peppers 69,92 2927 548,82 142,13 482,43 17598 53,51 108129 160,19 50,63 1.250 0709 90 50 Fennel 40,06 1692 318,24 82,26 277,42 9639 30,81 61820 92,50 28,05 1.260 0709 90 70 Courgettes 38,41 1614 304,72 78,38 267,79 8982 29,39 59164 8832 27,15 1.270 ex 0714 20 10 Sweet potatoes, whole, fresh (intended for human consumption) 98,95 4174 781,50 202,59 690,51 22594 75,77 151536 228,30 69,55 2.10 ex 0802 40 00 Chestnuts (Castanea spp.), fresh 131,65 5522 1 041,42 268,14 915,24 30904 100,74 202551 301,99 94,47 2.20 ex 0803 00 10 Bananas (other than plantains), fresh 38,81 1625 304,63 78,89 267,78 9768 29,70 60018 88,92 28,10 2.30 ex 0804 30 00 Pineapples, fresh 44,69 1871 350,81 90,84 308,37 11249 34,20 69116 102,39 32,36 2.40 ex 0804 40 10 ex 0804 40 90 Avocados, fresh 131,90 5522 1 035,29 268,1 1 910,06 33197 100,94 203973 302,19 95,51 No L 246/20 Official Journal of the European Communities 27. 8 . 92 Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.50 ex 0804 50 00 Guavas and mangoes, fresh 76,55 3205 600,90 155,61 528,21 19268 58,59 118389 175,40 55,43 2.60 &lt; Sweet oranges, fresh : 2.60.1 0805 10 111 0805 10 21 0805 10 31 0805 10 41 J  Sanguines and semi-san ­ guines 17,76 746 139,59 36,23 122,40 4458 13,61 27429 40,84 12,80 2.60.2 0805 10 151 0805 10 25 0805 10 35 0805 10 45  Navels, Navelines, Nave ­ lates, Salustianas , Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins 40,80 1708 320,28 82,94 281,54 10270 31,22 63101 93,48 29,54 2.60.3 0805 10 19 0805 10 29 0805 10 39 0805 10 49  Others 25,04 1048 196,57 50,90 172,79 6303 19,16 38729 57,37 18,13 2.70 Mandarins (including tange ­ rines and satsumas), fresh ; Cle ­ mentines, wilkings and similar citrus hybrids, fresh : 2.70.1 ex 0805 20 10  Clementines 65,01 2744 512,02 133,35 448,46 16217 49,97 100805 150,26 45,73 2.70.2 ex 0805 20 30  Monreales and Satsumas 74,14 3130 583,97 152,09 511,48 18496 56,99 114971 171,38 52,15 2.70.3 ex 0805 20 50  Mandarins and wilkings 57,76 2438 454,90 118,47 398,43 14408 44,40 89560 133,50 40,62 2.70.4 ex 0805 20 701 ex 0805 20 901  Tangerines and others 49,28 2063 386,80 100,17 340,02 12403 37,71 76208 112,90 35,68 2.80 ex 0805 30 10 Lemons (Citrus limon, Citrus limonUm), fresh 52,63 2203 413,14 106,99 363,16 13247 40,28 81397 120,59 38,11 2.85 ex 0805 30 90 Limes (Citrus aurantifolia), fresh 126,36 5290 991,85 256,86 871,88 31804 96,71 195414 289,51 91,50 2.90 Grapefruit, fresh : l l l I I 2.90.1 ex 0805 40 00  white 53,63 2245 420,98 109,02 370,06 13499 41,04 82942 122,88 38,83 2.90.2 ex 0805 40 00  pink 55,99 2344 439,48 113,81 386,32 14092 42,85 86587 128,28 40,54 2.100 0806 10 11 0806 10 15 0806 10 19 Table grapes 76,46 3201 600,15 155,42 527,56 19244 58,51 118242 175,18 55,36 2.110 0807 10 10 Water-melons 17,61 737 138,27 35,81 121,55 4433 13,48 27243 40,36 12,75 2.120 Melons (other than water-me ­ lons) : I I I 2.120.1 ex 0807 10 90  Amarillo, Cuper, Honey dew (including Cantalene), Onteniente, Piel de Sapo (including Verde Liso), Ro ­ chet, Tendral, Futuro 31,52 1319 247,44 64,08 217,51 7934 24,12 48751 72,22 22,82 2.120.2 ex 0807 10 90  other 66,31 2776 520,49 134,79 457,53 16690 50,75 102547 151,92 48,01 2.130 0808 10 91 0808 10 93 0808 10 99 Apples 50,80 2126 398,73 103,25 350,49 12785 38,87 78557 116,38 36,78 2.140 Pears l \ 2.140.1 0808 20 31 0808 20 33 0808 20 35 0808 20 39 Pears  Nashi (Pyrus pyrifo ­ lia) 107,56 4541 847,16 220,64 742,01 26832 82,68 166788 248,62 75,66 2.140.2 0808 20 31 0808 20 33 0808 20 35 0808 20 39 Other 35,72 1495 280,43 72,62 246,51 8992 27,34 55251 81,85 25,87 2.150 0809 10 00 Apricots 32,40 1360 254,53 66,06 223,20 8129 24,82 50014 74,48 23,34 2.160 0809 20 101 0809 20 901 Cherries 79,83 3352 627,19 162,79 549,98 20031 61,15 123238 183,53 57,51 2.170 ex 0809 30 00 Peaches 56,77 2376 445,58 115,39 391,69 14288 43,44 87789 130,06 41,10 27. 8 . 92 Official Journal of the European Communities No L 246/21 Code CN code Description Amount of unit values per 100 kg net I ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.180 ex 0809 30 00 Nectarines 63,22 2647 496,23 128,51 436,20 15912 48,38 97767 144,84 45,77 2.190 0809 40 111 0809 40 19 | Plums 37,19 1557 291,94 75,60 256,63 9361 28,46 57518 85,21 26,93 2.200 0810 10 101 0810 10 901 Strawberries 131,17 5534 1 037,26 268,92 905,79 32700 100,69 203559 302,91 92,16 2.205 0810 20 10 Raspberries 1 686,7 71 352 13344,9 3467,96 1 1 643,45 414554 1 296,5 2611963 3905,77 1 180,3 2.210 0810 40 30 Fruit of the species Vaccinium myrtillus 161,42 6779 1 268,1 1 329,16 1 111,99 40501 123,65 249172 371,08 116,29 2.220 081 0 90 10 Kiwi fruit (Actinidia chinensis Planch.^ 113,31 4744 889,36 230,31 781,78 28518 86,71 175221 259,60 82,04 2.230 ex 0810 90 80 Pomegranates 64,68 2721 513,07 13236 450,09 15261 49,56 99270 148,90 45,90 2.240 ex 0810 90 80 Khakis (including Sharon fruit) 299,25 12529 2348,83 608,27 2064,71 75316 229,02 462764 685,61 216,68 2.250 ex 0810 90 30 Lychees 518,40 21705 4068,95 1 053,74 3576,77 130474 396,73 801 661 1 187,70 375,37